In re: Edwin W. Edwards, Governor of Louisiana applying for Writ of Certiorari, or Review.
Writ granted in this case (# 190,239 on the docket of the 19th Judicial District Court, Parish of East Baton Rouge) and in the case with which the case is consolidated in the district court # 185,033, Fen-ner v. Parker. (See order).
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the. Honorable Luther F. Cole, Judge of hte Nineteenth Judicial District Court, for the Parish of East Baton Rouge, to transmit to the Supreme Court of Louisiana, on or before the 2nd day of April, 1976, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through counsel shall show cause, in this court, on the 5th day of April, 1976, at 10 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.